Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
            , 200    , by and between Embarq Corporation, a Delaware corporation
(the “Company”), and [Name of Indemnitee] (“Indemnitee”). Capitalized terms used
herein and not otherwise defined have the meanings set forth in Section 17.

WHEREAS, Indemnitee performs a valuable service for the Company;

WHEREAS, the Board of Directors of the Company has adopted Bylaws (the “Bylaws”)
providing for the indemnification of directors, officers and certain other
employees of the Company or its Affiliates to the maximum extent permitted by
the Delaware General Corporation Law, as amended (the “DGCL”);

WHEREAS, the Bylaws and the DGCL, by their nonexclusive nature, permit contracts
between the Company and such directors, officers and other employees of the
Company with respect to indemnification of such persons;

WHEREAS, the Board of Directors of the Company has determined that the
continuation of present trends in litigation will make it more difficult to
attract and retain competent and experienced persons to serve the Company and
its Affiliates in certain capacities, that this situation is detrimental to the
best interests of the Company’s stockholders and that therefore the Company
should act to assure that there will be increased certainty of indemnification
protection for the individuals serving in such capacities in the future;

WHEREAS, this Agreement is a supplement to the provisions of the DGCL, the
Company’s Certificate of Incorporation and Bylaws and any resolutions adopted
pursuant thereto and is not intended to be a substitute therefor, nor is it
intended to diminish or abrogate any rights of Indemnitee thereunder; and

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability and in order to induce Indemnitee to serve
in his or her Corporate Capacity, the Company has determined and agreed to enter
into this Agreement with Indemnitee.

NOW, THEREFORE, in consideration of Indemnitee’s service in his or her Corporate
Capacity, the parties hereto, intending to be legally bound, agree as follows:

1. Indemnification of Indemnitee. Subject to Section 5, the Company hereby
agrees to indemnify, defend and hold harmless Indemnitee if Indemnitee is, or is
threatened to be made, a party to or a witness, or is otherwise involved, in any
Proceeding by reason of Indemnitee’s Corporate Capacity to the maximum extent
not prohibited by the DGCL, as the same now exists or may hereafter be amended
(but only to the extent any such amendment permits the Company to provide
broader indemnification rights than the DGCL permitted the Company to provide
prior to such amendment); provided, however, that except as provided in
Section 6, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with a



--------------------------------------------------------------------------------

Proceeding initiated by Indemnitee (other than in Indemnitee’s Corporate
Capacity) against the Company or any director or officer of the Company unless
the Company has joined in or consented in writing to the initiation of such
action.

2. Advancement of Expenses.

(a) The Company shall pay for or reimburse the Expenses of Indemnitee with
respect to Indemnitee’s Corporate Capacity in advance of the final disposition
of the Proceeding if Indemnitee furnishes the Company a written undertaking, in
a form reasonably satisfactory to the Company, to repay any advances if it is
ultimately determined that Indemnitee is not entitled to indemnification under
this Agreement. Such undertaking must be an unlimited general obligation of
Indemnitee but need not be secured and will be accepted without reference to the
financial ability of Indemnitee to make repayment.

(b) Notwithstanding any other provision of this Agreement, the Company shall
advance any and all Expenses of Indemnitee with respect to Indemnitee’s
Corporate Capacity within five (5) business days after Indemnitee has presented
the affirmation and undertaking required pursuant to Section 2(a). Any advances
and undertakings to repay pursuant to this Section 2 shall be unsecured and
interest free. Notwithstanding the foregoing, the obligation of the Company to
advance Expenses pursuant to this Section 2 shall be subject to the condition
that, if, when and to the extent that the Company determines that Indemnitee
would not be permitted to be indemnified under applicable law, the Company shall
be reimbursed, within sixty (60) days of such determination, by Indemnitee (who
hereby agrees to reimburse the Company) for all such amounts previously paid by
the Company pursuant to this Section 2; provided, however, that if Indemnitee
has commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Company that Indemnitee
would not be permitted to be indemnified under applicable law shall not be
binding and Indemnitee shall not be required to reimburse the Company for any
advance of Expenses until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed).

3. Indemnification for Expenses of an Indemnitee Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of Indemnitee’s Corporate Capacity, a party to and
is successful on the merits or otherwise in defense of any Proceeding, or in
defense of any claim, issue or matter therein, Indemnitee shall be indemnified
against Expenses incurred by Indemnitee in connection with the Proceeding,
regardless of whether Indemnitee has met the standards set forth in the DGCL and
without any action or determination in accordance with Section 5. If Indemnitee
is not wholly successful in such Proceeding but is successful on the merits or
otherwise as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses incurred
by Indemnitee in connection with each successfully resolved claim, issue or
matter. Any necessary determination regarding the allocation or apportionment of
Expenses between successful and unsuccessful claims, issues or matters shall be
made by the person, persons or entity empowered or selected under Section 5(b)
to determine whether Indemnitee is entitled to indemnification.

 

2



--------------------------------------------------------------------------------

4. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses but not for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.

5. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of the parties to secure for Indemnitee rights
of indemnification that are as favorable as may be permitted under the law and
public policy of the State of Delaware. Accordingly, the following procedures
and presumptions shall apply if any question arises as to whether Indemnitee is
entitled to indemnification under this Agreement (provided, however, if the
procedures for determination of entitlement to indemnification as currently set
forth in the DGCL are amended to require different procedures and such different
procedures create any material inconsistency between the procedures set forth in
paragraph (b) below, the procedures set forth in paragraph (b) shall also be
deemed to be amended in the same manner to the extent necessary to remove the
material inconsistency without any further action on the part of the Company or
Indemnitee):

(a) To obtain indemnification (other than the advancement of Expenses and other
than as provided otherwise herein) under this Agreement, Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Corporate Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification. Any expenses
incurred by Indemnitee in connection with Indemnitee’s request for
indemnification hereunder shall be borne by the Company. The Company hereby
indemnifies and agrees to hold Indemnitee harmless for any expenses (including
attorneys’ fees and costs) incurred by Indemnitee under the immediately
preceding sentence irrespective of the outcome of the determination of
Indemnitee’s entitlement to indemnification.

(b) The Company shall not indemnify Indemnitee under Section 1 unless a
determination has been made for a specific Proceeding that indemnification of
Indemnitee is permissible because Indemnitee has met the standard of conduct set
forth in Section 145 of the DGCL and that indemnification of Indemnitee is not
otherwise prohibited under Section 145 of the DGCL. The determination shall be
made:

(i) If there are two or more Disinterested Directors, by the Board of Directors
by a majority vote of all the Disinterested Directors (a majority of whom shall
for such purpose constitute a quorum) or by a majority of the members of a
committee of two or more Disinterested Directors appointed by such a majority
vote of all of the Disinterested Directors; or

(ii) By independent legal counsel in a written opinion, so long as such
independent legal counsel is:

(A) selected in the manner prescribed in paragraph (i) of this subsection; or

 

3



--------------------------------------------------------------------------------

(B) if there are fewer than two Disinterested Directors, selected by the Board
of Directors (in which selection directors who do not qualify as Disinterested
Directors may participate);

provided, however, that following a Change of Control of the Company, with
respect to all matters thereafter arising out of acts, omissions or events
occurring prior to or after the Change of Control of the Company concerning the
rights of Indemnitee to seek indemnification under this Section 5, such
determination shall be made by independent legal counsel nominated by Indemnitee
and selected by the Board of Directors or its committee in the manner described
in Sections 5(b)(i) and 5(b)(ii)(B) (which selection shall not be unreasonably
withheld), which counsel shall not have otherwise performed services (other than
in connection with similar matters) within the five years preceding its
engagement to render such opinion for Indemnitee or the Company (“Independent
Counsel”). If Indemnitee fails to nominate Independent Counsel within ten
(10) business days following written request by the Company to nominate
Independent Counsel, the Board of Directors or its committee shall select
Independent Counsel in the manner described in Section 5(b)(ii). Independent
Counsel shall not in any case be a person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement, nor shall Independent Counsel be any
person who has been sanctioned or censured for ethical violations of applicable
standards of professional conduct. Such Independent Counsel shall determine as
promptly as practicable whether and to what extent Indemnitee would be permitted
to be indemnified under applicable law and shall render a written opinion to the
Company and to Indemnitee to such effect. The Company agrees to pay the
reasonable fees and costs of the Independent Counsel referred to above and to
fully indemnify such Independent Counsel against any and all expenses, claims,
liabilities and damages arising out of or relating to this Section 5 or its
engagement pursuant hereto.

(c) If the person, persons or entity empowered or selected under Section 5(b) to
determine whether Indemnitee is entitled to indemnification have not made a
determination within sixty (60) days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information that is not privileged or otherwise
protected from disclosure and that is reasonably available to Indemnitee and
reasonably necessary to such determination. Each such person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification shall act reasonably and in good faith in making a determination
under this Agreement of Indemnitee’s entitlement to indemnification. Any
expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

4



--------------------------------------------------------------------------------

6. Remedies of Indemnitee; Legal Fees and Expenses.

(a) If (i) a determination is made pursuant to Section 5 that Indemnitee is not
entitled to indemnification under this Agreement, (ii) advancement of Expenses
is not timely made pursuant to Section 2, (iii) no determination of entitlement
to indemnification has been made pursuant to Section 5(b) within sixty (60) days
after receipt by the Company of the request for indemnification, or (iv) payment
of indemnification is not made within twenty (20) days after a determination has
been made that Indemnitee is entitled to indemnification or such determination
is deemed to have been made pursuant to Section 5, Indemnitee shall be entitled
to an adjudication in the Delaware Court of Chancery of Indemnitee’s entitlement
to such indemnification or advancement of Expenses. The Company shall not oppose
Indemnitee’s right to seek any such adjudication.

(b) If a determination is made pursuant to Section 5(b) that Indemnitee is
entitled to indemnification, the Company shall be bound by such determination in
any judicial proceeding, absent a prohibition of such indemnification under
applicable law.

(c) If Indemnitee, pursuant to this Section 6, seeks an interpretation or
judicial adjudication of Indemnitee’s rights under, or to recover damages for
breach of this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Company, the Company shall pay on
Indemnitee’s behalf, in advance, any and all expenses (of the types described in
the definition of Expenses in Section 17) actually and reasonably incurred by
Indemnitee in such interpretation or judicial adjudication, regardless of
whether Indemnitee ultimately is determined to be entitled to such
interpretation, indemnification, advancement of expenses or insurance recovery.

(d) The Company shall be precluded from asserting in any judicial proceeding
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable and shall stipulate in any such court that the Company is bound
by all the provisions of this Agreement.

7. Presumption of Entitlement. In making a determination of entitlement to
indemnification under this Agreement pursuant to Section 5, the person, persons
or entity making such determination shall presume that indemnification is
permissible unless clearly precluded by this Agreement or the applicable
provisions of the DGCL.

8. No Presumptions as to Certain Termination Events of Proceeding. For purposes
of this Agreement, the termination of a Proceeding by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent is
not, of itself, determinative that Indemnitee did not meet the standard of
conduct set forth in Section 145 of the DGCL.

9. Non-Exclusivity. The rights of indemnification as provided by this Agreement
(including without limitation the right to advancement of Expenses) shall be in
addition to, and not in lieu of, any other rights to which Indemnitee may at any
time be entitled under the DGCL, applicable law, the Company’s Certificate of
Incorporation or Bylaws, any agreement, a vote of

 

5



--------------------------------------------------------------------------------

stockholders or a resolution of directors, or otherwise. Except as required by
applicable law, the Company shall not adopt any amendment to its Certificate of
Incorporation or Bylaws the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by Indemnitee in his or her Corporate Capacity
prior to such amendment, alteration or repeal. To the extent that a change in
the DGCL, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the DGCL, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

10. Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee. Following receipt of indemnification payments hereunder,
as further assurance, Indemnitee shall execute all papers required and, at the
expense of the Company, take all action reasonably necessary to secure such
rights, including execution of such documents as are reasonably necessary to
enable the Company to bring suit to enforce such rights.

11. Insurance. The Company will, from time to time, make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing some or all of the individuals serving in a Corporate Capacity with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. To the extent that
the Company maintains an insurance policy or policies providing liability
insurance for individuals serving in a Corporate Capacity, Indemnitee must be
covered by such policy or policies in such manner as to provide Indemnitee the
same rights and benefits as are accorded other individuals serving in
substantially the same Corporate Capacity.

12. No Duplication of Payment. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.

13. Defense of Claims. The Company shall be entitled to participate in the
defense of any Proceeding to which Indemnitee is a party by reason of
Indemnitee’s Corporate Capacity or to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee, provided, however, if Indemnitee,
concludes that (a) the use of counsel chosen by the Company to represent
Indemnitee would likely present such counsel with an actual or potential
conflict of interest and Indemnitee furnishes to the Company a written opinion
of counsel to such effect, (b) the named parties in the Proceeding include both
Indemnitee and the Company and Indemnitee

 

6



--------------------------------------------------------------------------------

concludes that there may be one or more legal defenses available to Indemnitee
that are different from or in addition to those available to the Company, and
Indemnitee furnishes to the Company a written opinion of counsel to such effect,
or (c) any such representation by counsel would be precluded under the
applicable standards of conduct then prevailing, and Indemnitee furnishes to the
Company a written opinion of counsel to such effect, then Indemnitee shall be
entitled to retain separate counsel (but not more than one law firm plus, if
applicable, local counsel) at the Company’s expense. The Company shall not be
liable to Indemnitee under this Agreement for any amounts paid in settlement of
any Proceeding effected without the Company’s prior written consent. The Company
shall not, without the prior written consent of Indemnitee, effect any
settlement of any Proceeding unless such settlement solely involves the payment
of money and includes a complete and unconditional release of Indemnitee from
all liability on all claims that are the subject matter of the Proceeding.
Neither the Company nor Indemnitee shall unreasonably withhold its consent to
any proposed settlement; provided, however, that Indemnitee may withhold consent
to any settlement that does not provide a complete and unconditional release of
Indemnitee.

14. Successors and Binding Agreement.

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and Indemnitee’s counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including any person or entity
acquiring directly or indirectly all or substantially all of the business or
assets of the Company whether by purchase, merger, consolidation, reorganization
or otherwise (and such successor will thereafter be deemed the “Company” for
purposes of this Agreement).

(b) Indemnitee’s right to indemnification and advancement of Expenses pursuant
to this Agreement shall continue regardless of the termination of Indemnitee’s
Corporate Capacity, and this Agreement shall inure to the benefit of and be
enforceable by Indemnitee’s personal or legal representatives, executors,
administrators, spouses, heirs, assigns and other successors.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the prior written consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 14(a) and 14(b).

(d) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation, reorganization
or otherwise to all or substantially all of the business or assets of the
Company), assigns, spouses, heirs, executors, administrators and personal and
legal representatives.

 

7



--------------------------------------------------------------------------------

15. Duration of Agreement. This Agreement, including the obligations of the
Company to indemnify Indemnitee and advance Expenses, shall survive regardless
of the termination of Indemnitee’s Corporate Capacity

16. Enforcement/Reliance.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve in a Corporate Capacity, and the Company acknowledges that
Indemnitee is relying upon this Agreement in serving in such Corporate Capacity.

(b) This Agreement, along with the Company’s Certificate of Incorporation and
Bylaws, constitute the entire agreement between the parties hereto with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

17. Definitions. For purposes of this Agreement:

(a) “Affiliate” has the meaning as defined in Rule 405 under the Securities Act
of 1933, as amended.

(b) “Change of Control” means (i) an acquisition by any person (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended) of beneficial ownership of 20% or more of the combined voting power
of the Company’s then outstanding voting securities; (ii) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or (iii) the consummation
of a merger or consolidation involving the Company if the stockholders of the
Company, immediately before such merger or consolidation, do not own,
immediately following such merger or consolidation, more than 80% of the
combined voting power of the outstanding voting securities of the resulting
entity in substantially the same proportion as their ownership of voting
securities immediately before such merger or consolidation, (iv) the
consummation of the sale or other disposition of all or substantially all of the
assets of the Company, (v) approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company or (vi) there occurs any
other event of a nature that would be required to be reported in response to
either Item 5.01 of Form 8-K or Item 6(e) of Schedule 14A of Regulation 14A (or
a response to any similar item on any similar schedule or form) promulgated
under the Securities Exchange Act of 1934, as amended), whether or not the
Company is then subject to such reporting requirement. Notwithstanding the
foregoing, a Change of Control shall not be deemed to occur solely because
twenty percent (20%) or more of the then outstanding voting securities is
acquired by (1) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Company or any of its subsidiaries
or (2) any entity that, immediately prior to such acquisition, is owned directly
or indirectly by the stockholders of the Company in the same proportion as their
ownership of shares in the Company immediately prior to such acquisition.

 

8



--------------------------------------------------------------------------------

(c) “Corporate Capacity” describes the capacity in which Indemnitee serves,
served or will serve the Company, whether as a director, officer, employee or
agent of the Company or, at the Company’s request, as a director, officer,
partner, trustee, employee, administrator, representative or agent of another
foreign or domestic corporation, partnership, joint venture, trust, employee
benefit plan, entity, or other enterprise of any kind. Corporate Capacity also
describes any service by Indemnitee at the Company’s request in connection with
an employee benefit plan if Indemnitee’s duties to the Company also impose
duties on, or otherwise involve services by, Indemnitee to the plan or to
participants in or beneficiaries of the plan. Corporate Capacity includes,
unless the context requires otherwise, the estate or personal representative of
Indemnitee.

(d) “Disinterested Director” means a director who at the time of a vote referred
to in Section 5(b) is not:

(i) A party to the Proceeding; or

(ii) A director having a familial, financial, professional, or employment
relationship with the director whose indemnification or advance for Expenses is
the subject of the decision being made with respect to the Proceeding, which
relationship would, in the circumstances, reasonably be expected to exert an
influence on the director’s judgment when voting on the decision being made.

(e) “Expenses” means, (i) with respect to any Proceeding against Indemnitee
other than a Proceeding by or in right of the Company, all expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee in connection with such Proceeding, including attorneys’ fees and
costs, and (ii) with respect to any Proceeding against Indemnitee by or in right
of the Company, all expenses actually and reasonably incurred by Indemnitee in
connection with the defense or settlement of such Proceeding, including
attorneys’ fees and costs.

(f) “Proceeding” means any threatened, pending, or completed action, suit, or
proceeding, including discovery, whether civil, criminal, administrative,
arbitrative, or investigative, whether formal or informal and including any
action brought under the federal securities laws.

18. Modification and Waiver. This Agreement may not be modified, amended,
altered or supplemented, except upon the execution and delivery of a written
agreement executed by the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

19. Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
that may be subject to

 

9



--------------------------------------------------------------------------------

indemnification covered hereunder. The failure to so notify the Company shall
not relieve the Company of any obligation that it may have to Indemnitee under
this Agreement or otherwise unless and only to the extent that such failure or
delay materially prejudices the Company.

20. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly received if so given) by hand delivery, mail (registered or certified
mail, postage prepaid, return receipt requested) or by any courier service, such
as United Parcel Service, providing proof of delivery. All communications
hereunder shall be delivered to the respective parties at the following
addresses:

(a) If to Indemnitee, to:

_____________________                                         

_____________________                                         

_____________________                                         

(b) If to the Company, to:

_____________________                                         

_____________________                                         

_____________________                                         

Embarq Corporation

Attn: ________________                                

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same Agreement.

22. Descriptive Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

23. Governing Law. The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of Delaware
without application of the conflict of laws principles thereof. The Company and
Indemnitee each hereby irrevocably consent to the jurisdiction of the Delaware
Court of Chancery for all purposes in connection with any action or proceeding
that arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the Delaware Court of
Chancery.

24. Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but if any provision or portion of any provision of
this Agreement is held to be invalid,

 

10



--------------------------------------------------------------------------------

illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or portion of any provision in such jurisdiction, and this
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.

25. Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.

The parties hereto have executed this Indemnification Agreement as of the day
and year first above written.

 

EMBARQ CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

INDEMNITEE

Name:

 

 

 

11